Beck, J.
1. Where the defendant in an injunction proceeding is informed, by the attorney for the plaintiff that a temporary restraining order has been issued against him, and is also shown a copy of the order, which information clearly and plainly indicates what is the act from which he must abstain, he is bound to obey the order of the court, whether he is served with the writ or not; and a refusal or failure to comply with the order, under such circumstances, is as much a contempt as if the defendant had been personally served by the sheriff with the writ. Murphey v. Harker, 115 Ga. 77.
2. The evidence ivas sufficient to authorize the court below to find and hold, that the defendant had been notified of the contents of the restraining order, by the attorney for the plaintiff, and actually read a copy thereof which was exhibited to him by said attorney, and that, after being thus notified, the defendant violated the terms of the order; and. the judgment holding- the defendant in contempt for said violation, should be allowed to stand.

Judgment affirmed.


Alt the Justices concur.